                      IN THE UNITED STATES DISTRICT COURT                                       '

                    FOR THE SOUTHERN DISTRICT OF GEORGIA 2Bi9AUG28 AHIl^UZ
                                  AUGUSTA DIVISION

                                                                              SOA)»bl.Ul bF.
ADRIAN JENKINS,

              Plaintiff,

       V.                                                CV 118-140


OFFICER DAVIS; OFFICER HORACE
RYANS; and WARDEN WILKES,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 59.)

Plaintiff does not offer any new information, evidence, or argument that warrants a deviation

from the Magistrate Judge's recommendation. Accordingly, the Court OVERRULES

Plaintiffs objections, (doc. no. 59), ADOPTS the Report and Recommendation of the

Magistrate Judge as its opinion, GRANTS Defendant Ryans's motion to dismiss, (doc. no.

32), and DISMISSES Officer Ryans from this case.

        SO ORDERED this _^^^'fday of August, 2019, at Augusta, Georgia.


                                           J. RANEMcfTHALL, CHIEF JUDGE
                                           UNIT^ STATES DISTRICT COURT
                                          "SOUTHERN DISTRICT OF GEORGIA
